EXHIBIT 10.20

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into on the 26th
day of October 2004 by and between BioLase Technology, Inc., a Delaware
corporation (the “Company”), and Robert E. Grant. The Company and Robert E.
Grant are the only Parties to this Agreement.

 

Recitals

 

WHEREAS, the Company desires to employ as its President and Chief Executive
Officer (“Executive”), and Executive is willing to accept such employment on
certain terms and conditions;

 

WHEREAS, the Company and Executive desire to formalize the terms and conditions
of such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. Employment and Duties.

 

(a) The Company will employ Executive as its President and Chief Executive
Officer, and Executive accepts such employment. In such capacity, Executive
shall report and be responsible to the Company’s Board of Directors (“Board”)
and shall perform such duties and functions as may be assigned to Executive from
time to time by the Board. Executive shall comply with all proper and reasonable
directives and instructions of the Board. Subject to and in accordance with the
terms and conditions of the Company’s Bylaws, Executive shall also serve as a
member of the Board. Upon termination of Executive’s employment for any reason,
upon the request of the Board, Executive shall resign as a member of the Board.

 

(b) Executive agrees during the term of his employment hereunder to devote his
full business time, attention and energies and use his best efforts to promote
the interest of the Company. Executive will perform his duties and
responsibilities incident to his position hereunder and serve the Company
diligently and to the best of his ability. Executive shall act in accordance
with the lawful policies and directives of the Company as determined from time
to time provided that such policies and directives do not conflict with any law,
government regulation, generally accepted accounting policies or generally
accepted practices of corporate governance.

 

(c) Executive’s employment with the Company shall be governed by the provisions
of this Agreement for the period commencing on October 26, 2004 (the “Effective
Date”), and continuing until this Agreement terminates pursuant to Section 7 of
this Agreement. The period during which Executive provides services to the
Company pursuant to this Agreement shall be referenced in this Agreement as the
“Employment Period.”

 

Page 1



--------------------------------------------------------------------------------

2. Compensation.

 

(a) For all services to be rendered by Executive during the Employment Period,
the Company shall pay Executive a base salary at the annual rate of Two Hundred
Seventy Five Thousand Dollars ($275,000) per year. Executive’s salary shall be
paid on such basis as is the normal payment pattern for executive officers of
the Company but no less frequently than monthly. The Company shall deduct and
withhold from the compensation payable to Executive hereunder any and all
applicable Federal, State and local income and employment withholding taxes and
any other amounts required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages during the Employment Period.

 

(b) In addition to his base salary, Executive will be eligible to receive an
annual bonus of up to One Hundred Seventy-Five Thousand Dollars $175,000,
commencing with the calendar year 2005, for each full calendar year of service
during the Employment Period (the “Bonus”). The bonus calculation applicable for
the Calendar year 2004 shall be as it exists prior to Executive entering this
Agreement. Sixty percent (60%) of this Bonus will be based on the achievement of
agreed upon revenue targets, the details of which will be decided upon by
Executive and the Board before March 31, 2005. Forty percent (40%) of the annual
Bonus will be based on the achievement of agreed upon net income targets, the
details of which will be decided upon by Executive and the Board before March
31, 2005, and of which Executive will be eligible to receive up to Fifty
Thousand Dollars ($50,000) paid quarterly based upon the achievement of the
revenue and net income targets referenced in this Section 2(b) and split based
upon the overall percentages assigned to each target. The remaining portion of
the Bonus (up to $125,000) will not be paid until the Company’s filing Form 10-K
for the previous SEC reporting year, and will be calculated in accordance with
the same percentage split and objective targets described in this Section 2(b).
The revenue and net income targets described in this Section 2(b) shall be set
forth in writing by the Board at or near the beginning of each of the Company’s
fiscal years during the Employment Period. Nothing herein is intended or shall
be construed to entitle Executive to receive a minimum bonus.

 

3. Options.

 

(a) Upon commencement of Executive’s employment hereunder and subject to prior
written approval by the Board, Executive shall be granted pursuant to the terms
of the Company’s 2002 Stock Option Incentive Plan, as amended (the “Plan”), an
option to purchase 400,000 shares of the common stock of the Company (the
“Option”). Except as otherwise set forth herein, the Option will be governed by
a separate Stock Option Agreement and the Plan. The Options will vest and become
exercisable on a pro rata basis over three years, at the rate of Thirty Three
Thousand Three Hundred Thirty-Three (33,333) per quarter, with the first such
quarter ending December 31, 2004, and proceed to vest thereafter so long as
Executive continues to provide service to the Company in accordance with the
Plan. The exercise price of the Option will be equal to the fair market value of
the common stock on the Effective Date.

 

Page 2



--------------------------------------------------------------------------------

(b) Executive shall be eligible to receive awards under such Plan or other
equity award plans or programs as are generally available from time to time to
similarly situated executive employees of the Company; the awards shall be
100,000 options to purchase shares annually beginning on the third anniversary
of the Effective Date, subject to and in accordance with the terms, conditions
and overall administration of such plans or programs. Nothing herein is intended
or shall be construed to require the institution or continuation of any stock
option or other equity award plan or program, or to entitle Executive to receive
any stock option or other equity award other than what is provided for in this
Section 3(b).

 

4. Benefits. Executive shall be entitled to such fringe benefits, expenses and
perquisites as are generally made available to executive officers of the Company
from time to time. Executive shall be entitled to four weeks of paid vacation
per annum subject to the terms and conditions of the Company’s vacation pay
policy. Executive shall, throughout the Employment Period, be eligible to
participate in any and all group term life insurance plans, accidental death and
dismemberment plans and short-term disability programs and other executive
perquisites which are made available to the Company’s executives and for which
Executive qualifies. Additionally, throughout the Employment Period, Executive
and his immediate family will be eligible to participate in any and all medical
and dental plans which are made available to the Company’s executives and for
which Executive qualifies. The premiums for such medical and dental plans will
be borne by the Company. The Company will reimburse executive for out-of-pocket
costs, fees, charges, or expenses associated with the aforementioned plans. In
no event, however, shall the Company’s reimbursement of out-of-pocket costs,
fees charges or expenses exceed a yearly cap of $3,000 without prior written
approval of the Board. The Company agrees to assume or reimburse the costs
associated with the lease of Executive’s vehicle; provided, however, that the
exact terms of such arrangement will be determined by the Board, subject to an
analysis and recommendation by tax and accounting advisors, no later than
November 7, 2004.

 

5. Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
performance of his duties hereunder during the Employment Period, provided that
Executive furnishes to the Company receipts and other documentation evidencing
such expenditures timely and in a form satisfactory to the Company (and if the
expiration of the Employment Period has occurred, then within 45 days after such
expiration date).

 

6. Non-Competition.

 

(a) Except with the prior written consent of the Company’s Board of Directors,
Executive will not, while employed by the Company, or during any period during
which Executive is receiving compensation or any other consideration from the
Company, including, but not limited to, severance pay pursuant to Section 7(d)
herein, Executive agrees not to compete with the Company or any of its
subsidiaries in any manner whatsoever. Without limiting the generality of the
foregoing, Executive shall not, during the Employment Period, directly or
indirectly (whether for compensation or otherwise), alone or as an agent,
principal, partner, officer, employee, trustee, director, shareholder or in any
other capacity, own, manage, operate, join, control or participate in the
ownership,

 

Page 3



--------------------------------------------------------------------------------

management, operation or control of or furnish any capital to or be connected in
any manner with or provide any services as a consultant for any business which
competes directly or indirectly with any of the businesses of the Company or any
of its subsidiaries as they may be conducted from time to time.

 

(b) During Executive’s employment by the Company, Executive agrees not to
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by Executive to be adverse to or competitive with
the Company, its business or prospects, financial or otherwise or in any
company, person or entity that is, directly or indirectly, in competition with
the business of the Company or any of its Affiliates. Ownership by Executive, as
a passive investment, of less than one half of one percent of the outstanding
shares of capital stock of any corporation with one or more classes of its
capital stock listed on a national securities exchange or publicly traded on the
Nasdaq Stock Market or in the over-the-counter market shall not constitute a
breach of this Section 6(b).

 

(c) Executive may engage in civic, educational and charitable activities.
Executive shall be entitled, with the written approval of the Board, to serve as
a director of any corporation other than a corporation, which, in the good faith
opinion of the Board, is in competition with the Company or a subsidiary of the
Company. Executive shall be entitled to receive compensation from any
corporation with respect to which he serves as a director in accordance with
this Section 6(c). Notwithstanding anything to the contrary set forth herein,
Executive shall not be entitled to engage in any of the activities set forth in
this Section 6(c) if such activities, in the good faith opinion of the Board,
interfere or could reasonably be expected to interfere in a material way with
Executive’s performance of his duties and activities under this Agreement.

 

(d) Executive shall promptly disclose to the Company and shall use his best
efforts to transfer to or hold for the benefit of the Company but in no event
shall divert or exploit for his own personal profit or that of any other person
except the Company, any business opportunity or other opportunity to acquire an
interest in or a contractual relationship with any person or entity where such
person or entity is in the same line of business as the Company or a subsidiary
or where such contractual relationship would be considered a feasible and
advantageous opportunity for the Company or a subsidiary, when such interest is
competitive to the business of the Company.

 

(e) Solicitation of Employees. Executive hereby agrees that during the
Employment Period and for two (2) years thereafter, Executive shall not, either
on Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly (i)
solicit or attempt to solicit away from the Company any of its officers or
employees or (ii) offer employment to any person who, on or during the six (6)
months immediately preceding the date of such solicitation or offer, is or was
an employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 6(e).

 

Page 4



--------------------------------------------------------------------------------

7. Term of Agreement.

 

(a) The basic term of Executive’s employment with the Company hereunder shall
commence on the Effective Date and, except in the event of earlier termination
as provided for in this Section 7, shall end on October 23, 2007 (the “Term”).
Following the expiration of the Term, the employment relationship under this
Agreement shall continue on a calendar quarter to calendar quarter basis with
the same remuneration, obligations for notice and corresponding compensation as
shall apply during the final year of the term hereof, unless and until the
employment relationship between Executive and the Company shall become governed
by a written instrument executed by Executive and the Company subsequent to the
date hereof, including an instrument amending, renewing or extending this
Agreement.

 

(b) Executive’s employment with the Company shall be “at will,” and either
Executive or the Company may terminate Executive’s employment at any time, for
any reason, with or without Cause (as defined in Section 7(c)). Any contrary
representations, which may have been made to Executive shall be superseded and
voided by this Agreement. This Agreement shall constitute the full and complete
agreement between Executive and the Company on the “at will” nature of
Executive’s employment, which may only be changed in an express written
agreement signed by Executive and a dully authorized officer or director of the
Company, as approved in a written resolution of the Board or its Compensation
Committee.

 

(c) For the purposes of this Agreement, the term with “Cause” shall mean: (i)
Executive’s conviction by, or entry of a plea of guilty in, a court of competent
jurisdiction for any crime (other than intoxication) involving any felony
punishable by imprisonment in the jurisdiction involved; (ii) the repeated
failure by Executive to perform his duties and functions hereunder in accordance
with the instructions of the Board as embodied in written resolutions of the
Board (provided that such instructions do not require Executive to take any
actions that are unlawful or otherwise improper); (iii) the willful and material
breach of this Agreement by Executive if Executive fails to cure such breach
within 30 business days following Executive’s receipt of written notice from the
Company; or (iv) Executive’s commission of any act of fraud in connection with
his employment by the Company.

 

(d) In the event the Company terminates the employment of Executive without
Cause (as specifically defined in Section 7(c)), the Company shall give to
Executive as severance pay (i) an amount equal to six times the base monthly
salary Executive was receiving immediately prior to the date of termination (the
“Severance Payments”); provided, however, that Executive shall be required to
execute a release of claims substantially in the form of Exhibit A and shall not
be eligible to receive any such severance payment until said release shall
become effective (Immediately upon execution of the Release, and provided that
Executive does not exercise any right he may have to revoke the Release,
Executive shall receive an initial payment of $5,000. The remaining portion of
the Severance Payments will be paid in biweekly intervals for the remaining six
month period subject to all applicable withholding requirements as set forth in
Section 2 (a)); (ii) any COBRA premiums paid by him with respect to the
six-month period following the effective date of such termination upon
Executive’s request; (iii) the pro-rated portion of any performance bonus to
which Executive would otherwise have been entitled for the performance period
during which such termination becomes effective,

 

Page 5



--------------------------------------------------------------------------------

such payment to be made within fifteen business days of the date on which it can
first be determined that such bonus has been earned; and (iv) any stock options
held by Executive, including the Initial Stock Option, shall continue to vest
through the end of the quarter in which such termination becomes effective and
all of Executive’s vested shares, regardless of the grant to which they apply,
will become immediately exercisable at the time of termination. Additionally,
subject to any other provision of any agreement evidencing any stock option held
by Executive, including the Initial Stock Option, all stock options held by
Executive shall be exercisable for a period of one year following the effective
date of such termination or resignation, provided, however, that such extension
is permissible and in accordance with the terms, conditions and overall
administration of such plans or programs. All fully vested stock options earned
by Executive, regardless of the grant under which such options fall, shall be
exercisable at any time. Neither Executive’s voluntary resignation of his
employment, or the termination of Executive’s employment with Cause shall give
rise to Executive’s entitlement to any Severance Payments.

 

(e) Executive may resign with Good Reason on 30 days’ advance written notice to
the Company of such resignation, provided that such notice is given by Executive
within 90 days following the occurrence of any event constituting Good Reason
(as defined below) and, provided further that the Company does not remedy the
basis for such termination prior to the expiration of such 30 days notice
period. As used in this Agreement, “Good Reason” shall mean (i) the assignment
to Executive, without his consent, of duties inconsistent with Executive’s
position so as to constitute a diminution of status with the Company, including
an assignment of Executive to a position other than Chief Executive Officer of
the ultimate parent company in the event the Company is acquired by, or
otherwise becomes a subsidiary of, another company, (ii) a reduction by the
Company in the base salary as in effect at any time without Executive’s consent,
and (iii) a requirement that Executive relocate (or report on a regular basis)
to an office outside of Orange County, California without Executive’s consent.

 

(f) In the event the Executive resigns with Good Reason, (i) the Company shall
continue to pay to Executive his base salary for a six-month period following
the effective date of such resignation, (ii) the Company shall reimburse
Executive upon request for any COBRA premiums paid by him with respect to the
six month period following the effective date of such resignation, (iii) the
Company shall pay to Executive the pro-rated portion of any performance bonus to
which Executive would otherwise have been entitled for the performance period
during which such resignation becomes effective, such payment to be made within
fifteen business days of the date on which it can first be determined that such
bonus has been earned, and (iv) any stock options held by Executive, including
the Initial Stock Option, shall continue to vest through the end of the quarter
in which resignation with Good Reason becomes effective and all of Executive’s
vested shares, regardless of the grant to which they apply, will become
immediately exercisable at the time of termination (v) subject to any other
provision of any agreement evidencing any stock option held by Executive,
including the Initial Stock Option, all stock options held by Executive shall be
exercisable for a period of one year following the effective date of such
termination or resignation, provided, however, that such extension is
permissible and in accordance with the terms, conditions and overall
administration of such plans or programs. In addition to the foregoing, if any
such

 

Page 6



--------------------------------------------------------------------------------

termination or resignation is effective after the completion of a performance
period for which Executive has earned a performance bonus but before such bonus
has been paid, the Company shall pay such performance bonus to Executive as and
when such bonus would have been paid absent such termination.

 

(g) Upon a Change in Control of the Company, as defined as a change in the
majority of Board composition within a period of 60 consecutive days or the
acquisition by a third party of greater than 50% of the outstanding shares of
the Company, all stock options shall immediately become 100% vested and
exercisable in full.

 

(h) Executive may voluntarily resign (i.e., without Good Reason) at any time on
30 days’ advance written notice to the Company of such resignation. In the event
of any such resignation, the Company may by written notice to Executive, make
such resignation effective immediately or as of any date prior to the expiration
of the 30 days’ notice period, in which event such resignation shall be
effective as of such earlier date; provided, however, that any stock options
held by Executive, including the Initial Stock Option, shall continue to vest
during the full 30 day notice period even if the Company elects to make such
resignation effective immediately or as of any date prior to the expiration of
such notice period. Subject to any other provision of any agreement evidencing
any stock option held by Executive, including the Initial Stock Option, all
stock options held by Executive as of the date of his resignation shall be
immediately exercisable for a period of one year following the effective date of
such resignation, provided, however, that such extension is permissible and in
accordance with the terms, conditions and overall administration of such plans
or programs. Except as otherwise agreed in writing (or as required by law), upon
any such resignation, the Company shall have no further obligation to Executive
under this Agreement by way of compensation or otherwise other than to pay
Executive his base salary through the effective date of such resignation;
provided, however, that if such resignation is effective after the completion of
a performance period for which Executive has earned a performance bonus but
before such bonus has been paid, the Company shall pay such performance bonus to
Executive as and when such bonus would have been paid absent such termination.
Notwithstanding any contrary provision in any agreement evidencing any stock
option held by Executive, including the Initial Stock Option, all stock options
held by Executive shall be exercisable for a period of one year following the
effective date of such resignation.

 

(i) In the event of Executive’s death as covered by the Company’s life and
accidental death plans, (i) the Company shall pay to Executive’s estate within
thirty days of Executive’s death a lump-sum amount equal to the then effective
six months of base salary, subject to the immediate offset from the insurance
benefit paid subsequent to the qualifying death and (ii) the vested portion of
the Initial Stock Option and any other vested stock options held by Executive
shall be deemed vested as of the date of his death to the same extent as they
would have been vested at the end of the quarter during which the death occurred
had Executive remained employed by the Company during such quarter and all of
Executive’s vested shares, regardless of the grant to which they apply, will
become immediately exercisable at the time of termination. (iii) subject to any
other provision of any agreement evidencing any stock option held by Executive,
including the Initial Stock Option, all stock options held by Executive as of
the date of his death shall be exercisable for a period of one year following
the effective date of such death,

 

Page 7



--------------------------------------------------------------------------------

provided, however, that such extension is permissible and in accordance with the
terms, conditions and overall administration of such plans or programs. Except
as required by law, no other compensation will be paid to Executive’s estate;
provided, however, that if Executive dies after the completion of a performance
period for which Executive has earned a performance bonus but before such bonus
has been paid, the Company shall pay such performance bonus to Executive’s
estate at such time as it would otherwise have been paid to Executive.

 

(j) The Company may terminate Executive’s employment on 30 days’ advance written
notice to Executive in the event that he at any time becomes unable to perform
his duties and responsibilities hereunder due to mental or physical disability,
as covered by the Company’s long term disability plan. In the event of any such
termination, (i) the Company shall continue to pay to Executive his base salary
for a six month period following the effective date of such termination, subject
to the immediate offset from the insurance benefit paid subsequent to the
covered disability and (ii) the Initial Stock Option and any other stock options
held by Executive shall be deemed vested as of the effective date of such
termination to the same extent as they would have been vested at the end of the
quarter during which the disability occurred and each such stock option shall be
immediately exercisable (iii) subject to any other provision of any agreement
evidencing any stock option held by Executive, including the Initial Stock
Option, all stock options held by Executive as of the date of his termination
shall be exercisable for a period of one year following the Effective Date of
such termination, provided, however, that such extension is permissible and in
accordance with the terms, conditions and overall administration of such plans
or programs. Except as required by law, no other compensation will be paid to
Executive upon such termination; provided, however, that if such termination is
effective after the completion of a full calendar year in which Executive has
earned an annual performance bonus but before such bonus has been paid, the
Company shall pay such bonus to Executive as and when such bonus would have been
paid absent such termination.

 

8. Proprietary Information and Confidentiality.

 

(a) As a condition of employment, Executive agrees to execute and abide by the
Company’s standard Proprietary Information and Inventions Agreement, attached
hereto as Exhibit B. Executive’s obligations under this Section 8 shall continue
in effect after the termination of Executive’s employment with the Company,
whatever the reason or reasons for such termination, and Executive acknowledges
and agrees that the Company shall have the right to communicate with any future
or prospective employer of Executive concerning Executive’s continuing
obligations under this Section 8. Within ten (10) business days of the effective
date of the cessation of Executive’s employment, Executive shall return any
Confidential Information to the Company which Executive has in his possession,
custody or control. However, that Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to the Company by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party. As used in this
Agreement, the term “Confidential Information” means: information disclosed to
Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company, about the

 

Page 8



--------------------------------------------------------------------------------

products, research and development efforts, regulatory efforts, manufacturing
processes, customers, employees, business methods, public relations methods,
organization, procedures or finances, including, without limitation, information
of or relating to customer lists, of the Company and its affiliates.

 

(b) The Company and Executive intend that the provisions of this Section 8 shall
be fully enforceable as set forth herein. To the extent that any court of
competent jurisdiction finds that any such provision is unenforceable by reason
of its duration or scope, the Company and Executive agree that it shall be
enforced insofar as it may be enforced within the limits of the law of that
jurisdiction, but that the Agreement as a whole shall be unaffected elsewhere.

 

(c) The Executive agrees that it would be difficult to compensate Company fully
for damages for any violation of the provisions of this Agreement, including,
without limitation, the provisions of this Section 8. Accordingly, the Executive
specifically agrees that the Company and its successors and assigns shall be
entitled to temporary and permanent injunctive relief to enforce the provisions
of this Agreement. This provision with respect to injunctive relief shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.

 

(d) If Executive breaches any provision of Section 8, the rights of Executive to
any benefits under the Agreement (including, but not limited to, any Severance
Payments), shall be forfeited, unless the Board determines that such activity is
not detrimental to the best interests of the Company and its affiliates. Such
forfeiture shall be in addition to any other remedy of the Company under the
Agreement or at law and in equity with respect to such breach. However, if
Executive ceases such activity and notifies the Board of this action,
Executive’s right to receive a benefit, may be restored within sixty (60) days
of said notification, unless the Board in its sole discretion determines that
the prior activity has caused serious injury to the Company and its affiliates,
which determination shall be final and conclusive.

 

9. Miscellaneous.

 

(a) Executive represents and warrants to the Company that he is not now under
any obligation of a contractual or other nature to any person, firm or
corporation which is inconsistent or in conflict with this Agreement, or which
would prevent, limit or impair in any way the performance by him of his
obligations hereunder.

 

(b) The waiver by either party of a breach of any provision of this Agreement
must be in writing and shall not operate or be construed as a waiver of any
subsequent breach thereof.

 

(c) This Agreement, including Exhibits A and B, contains the complete, final and
exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of such employment, and supersedes
and voids all prior and/or contemporaneous oral and written employment
agreements or arrangements between the Parties. To the extent this Agreement
conflicts with the Proprietary Information and Inventions Agreement attached as
Exhibit B hereto, the Proprietary

 

Page 9



--------------------------------------------------------------------------------

Information and Inventions Agreement controls. The representations and
warranties contained herein and the Executive’s obligations under Sections 6(d)
and 8 shall survive termination of Employment Period and of the Agreement as
provided herein.

 

(d) Any and all notices referred to herein shall be sufficiently furnished if in
writing and personally delivered or sent by registered or certified mail,
postage prepaid with return receipt requested, by facsimile transmission (if
receipt is confirmed) or by courier to the Company at its principal executive
office and to the Executive at his address as reflected in the Company’s
employment records or such other address as a party may from time to time
designate in writing in the manner set forth in this Section 9(d).

 

(e) If any portion or provision of this Agreement shall be invalid or
unenforceable for any reason, there shall be deemed to be made such changes (and
only such changes) in such provision or portion as are necessary to make it
valid and enforceable. The invalidity or unenforceability of any provision or
portion of this Agreement shall not affect the validity or enforceability of any
other provision or portions of this Agreement. If any such unenforceable or
invalid provision or provisions shall be rendered enforceable and valid by
changes in applicable law, then such provision or provisions shall be deemed to
read as they presently do in this Agreement without change.

 

(f) The rights and obligations of the parties shall inure to and be binding upon
the parties’ respective heirs, successors and assigns. Without limiting the
generality of the foregoing, this Agreement shall be binding upon any successor
to the Company whether by merger, acquisition of stock, purchase of all or
substantially all of the Company’s assets, reorganization or otherwise.
Executive may not assign his rights and duties hereunder, except with the prior
written consent of the Company.

 

(g) This Agreement is intended to and shall be governed by, and interpreted
under and construed in accordance with, the laws of the State of California
applicable to contracts executed in and wholly performed with such state and
without reference to any choice or conflict of laws principles. The payment of
base compensation, bonus or benefits may be allocated to or made by such
divisions or subsidiaries of the Company as appropriate.

 

(h) Any controversy, claim or dispute between the parties directly or indirectly
concerning this Agreement, or the breach or subject matter hereof, shall be
finally settled by arbitration held in Orange County, California. The
arbitration will be held under the auspices of either the American Arbitration
Association (“AAA”) or Judicial Arbitration & Mediation Services, Inc.
(“J•A•M•S”), with the designation of the sponsoring organization to be made by
the party who did not initiate the claim. The arbitration shall be in accordance
with the AAA’s then-current employment arbitration procedures (if AAA is
designated) or the then-current J•A•M•S employment arbitration rules (if J•A•M•S
is designated). The arbitrator shall be either a retired judge, or an attorney
licensed to practice law in the state in which the arbitration is convened (the
“Arbitrator”). After the appointment of an Arbitrator, the parties to the
arbitration shall have the right to take depositions and to obtain discovery
regarding the subject matter of the arbitration. However, depositions for
discovery shall not be taken unless leave to do so is first granted by the
arbitrator or arbitrators. The Arbitrator shall have jurisdiction to hear and
rule on pre-hearing disputes and is authorized to hold pre-hearing conferences

 

Page 10



--------------------------------------------------------------------------------

by telephone or in person, as the Arbitrator deems necessary. The Arbitrator
shall have the authority to entertain a motion to dismiss, demurrer, and/or a
motion for summary judgment by any party and shall apply the standards governing
such motions under the applicable rules of civil procedure. The Arbitrator shall
render a written award and opinion which reveals, however briefly, the essential
findings and conclusions on which the award is based. The arbitration shall be
final and binding upon the parties, except as otherwise provided for by the law
applicable to review of arbitration decisions/awards. Either party may bring an
action in any court of competent jurisdiction to compel arbitration under this
Agreement and/or to enforce an arbitration award. The Company will pay the
Arbitrator’s fees and any other fees, costs or expenses unique to arbitration,
including the filing fee, the fees and costs of the Arbitrator, and rental of a
room to hold the arbitration hearing. However, if Executive is the party
initiating the claim, Executive shall be responsible for contributing an amount
equal to the filing fee to initiate a claim in the court of general jurisdiction
in the state which Executive is (or was last) employed by the Company. Each
party shall pay for its, his or her, own costs and attorneys’ fees, if any.
However, if any party prevails on a statutory claim which entitles the
prevailing party to attorneys’ fees and/or costs, or if there is a written
agreement providing for fees and/or costs, the Arbitrator may award reasonable
fees and/or costs to the prevailing party in accordance with such fee-shifting
statute or agreement.

 

(i) Executive acknowledges (a) that he has consulted with or has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement and has been advised to do so by the Company, (b) Company shall
reimburse Executive for his reasonable attorney fees associated with the
independent counsel consultation, not to exceed $3000, and (c) that he has read
and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment

 

(j) No remedy conferred by any of the specific provisions of this Agreement is
intended to be exclusive of any other remedy, except as expressly provided in
this Agreement, and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing in
law or in equity or by statute or otherwise. No failure by any party to
exercise, and no delay in exercising, any rights will be construed or deemed to
be a waiver thereof, nor shall any single or partial exercise by any party
preclude any other or future exercise thereof or the exercise of any other
right.

 

10. Indemnification.

 

The Company shall, to the maximum extent permitted under the General Corporation
Law of the State of Delaware, indemnify Executive against any expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
(with the written consent of the Company which shall not be unreasonably
withheld) actually and reasonably incurred by Executive in connection with any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, threatened or initiated against Executive by reason of the fact
that he was serving as an officer, director, employee or agent of the Company or
was serving at the request of the Company as an officer, director, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise.

 

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BioLase Technology, Inc.

By

  /s/    FEDERICO PIGNATELLI             Federico Pignatelli, Chairman of the
Board

 

/s/    ROBERT E. GRANT Robert E. Grant, an individual

 

Page 12



--------------------------------------------------------------------------------

 

EXHIBIT A TO

ROBERT E. GRANT EMPLOYMENT AGREEMENT OF OCTOBER 26, 2004

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in Section 7(c) of
the Employment Agreement dated October 26, 2004 (the “Employment Agreement”), to
which this form is attached, I, Robert E. Grant hereby furnish BioLase
Technology, Inc. (the “Company” ), with the following release and waiver (
“Release and Waiver” ).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under Title VII of the 1964 Civil Rights Act, as amended, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, the Equal Pay Act of 1963, as amended, the provisions of the California
Labor Code, the Americans with Disabilities Act, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
any other state, federal, or local laws and regulations relating to employment
and/or employment discrimination. The only exceptions are claims I may have for
unemployment compensation and worker’s compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may

 

Page 13



--------------------------------------------------------------------------------

arise after this Release and Waiver is executed; (b) I have the right to consult
with an attorney prior to executing this Release and Waiver (although I may
choose voluntarily not to do so); and (c) I have twenty-one (21) days from the
date of termination of my employment with the Company in which to consider this
Release and Waiver (although I may choose voluntarily to execute this Release
and Waiver earlier); (d) I have seven (7) days following the execution of this
Release and Waiver to revoke my consent to this Release and Waiver; and (e) this
Release and Waiver shall not be effective until the seven (7) day revocation
period has expired.

 

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement, a copy of which is attached to the Employment Agreement as
Exhibit B. Nothing contained in this Release and Waiver shall be deemed to
modify, amend or supersede the obligations set forth in that agreement. I
understand and agree that my right to the Severance Payments I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information & Inventions
Agreement.

 

This Release and Waiver, including Exhibit B to the Employment Agreement,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein. This Release and Waiver may only be modified by a writing signed
by both me and a duly authorized officer of the Company.

 

I agree that for a period of ten (10) years after my employment with the Company
ceases, I will not, in any communication with any person or entity, including
any actual or potential customer, client, investor, vendor, or business partner
of the Company, or any third party media outlet, make any derogatory or
disparaging or critical negative statements – orally, written or otherwise –
against the Company, or against any of the Company’s directors, officers,
agents, employees, contractors.

 

Dated:                                              

 

   Robert E. Grant

 

Page 14